DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123

Drawings Objections 
The drawings are objected to because: 
MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a spring biasing friction pin, friction pin, a lower support assembly, the lower support system, a conventional class divider, a friction pin extending upward from the upper edge of the panel, and a seat mounting position, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a spring biasing friction pin, friction pin, a lower support assembly, the lower support system, a conventional class divider, a friction pin extending upward from the upper edge of the panel, and a seat mounting position
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.
    
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-4 & 9 recite the limitations "means to articulate the panel” and “means for mitigating head impact” coupled with functional language without reciting sufficient structure to achieve the function.

Claim Rejections - 35 USC § 112
         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  (The disclosure does not describe/define conventional class divider, relocating the at least one aft passenger seat at least 4 inches closer to the at least one forward passenger seat than a seat mounting position for use with the conventional class divider).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1-4 the phrase "means to articulate" is improper claim language rendering the claim vague and indefinite for examination. 

	Re claims 1 and 11 the recitation "can" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".

Re claims 2-4    the term “the means to articulate” is improper claim language rendering the claim vague and indefinite for examination. It is unclear whether the means to articulate is the same "the means to articulate the panel” recited in claim 1 or additional/different.

Re claims 5, 6 and 14    the phrase "the lower support system”. There is insufficient antecedent basis for this limitation in the claim.

Re claim 9 the phrase "means for mitigating" is improper claim language rendering the claim vague and indefinite for examination. 


 	Re claim 20 the phrase "a seat mounting position" is improper claim language rendering the claim vague and indefinite for examination. It is unclear which seat is referred to in the claim.

Re claim 20    the phrase "a conventional class divider" is improper claim language rendering the claim vague and indefinite for examination. The term “a conventional class divider” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Magerik.  (WO 93/01088, AIRCRAFT CABIN DIVIDER).
Heidtmann et al.  (US 20170267350, PARTITION WALL MODULE FOR A CABIN OF A VEHICLE FOR AN OPTICAL AND MECHANICAL SEPARATION OF DIFFERENT CABIN REGIONS).
Applicant admitted Prior Art, (US 20180222589, CONTOURED CLASS DIVIDER), hereinafter AAPA.
Stafford et al.  (US 5649721, Impact protection apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 11, 12, 14, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magerik in view of Heidtmann.
Re Claim 1          Referring to the figures and detailed description above, Magerik discloses: discloses: A contoured class divider for dividing an aircraft cabin arrangement between at least one forward passenger seat and at least one aft passenger seat (fig’s. 2, 3, item 9), the contoured class divider comprising: 
a panel positioned adjacent to and rearwardly of the at least one forward seat (fig’s. 2, 3, item 11), the panel having a contoured shape for receiving the back of the forward passenger seat in at least one of a reclined position and an upright position (fig’s. 2, 3, item 11), 
However Magerik fails to teach as disclosed by Heidtmann: the panel extending substantially from an underside of an overhead bin to a lower support assembly (fig. 2a, items 36, 18 and 50), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Heidtmann teachings of the panel extending substantially from an underside of an overhead bin to a lower support assembly into Magerik to ensure privacy.
wherein the lower support assembly supports a lower edge of the panel above a floor of the aircraft cabin such that a passenger in the aft passenger seat can stow luggage beneath the forward passenger seat (Heidtmann fig. 2a, items 36 and 50); 
means to articulate the panel from a rearward position during normal operation to a forward position during emergency landing (Magerik fig’s. 2, 3, item 18). 
Re Claim 2.          The Examiner takes official notice that it is old and well known in the art that the means to articulate includes a friction pin. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Magerik, as modified above, to have the means to articulate includes a friction pin to insure rigid connection to the contoured class divider in normal conditions.

Re Claim 3   The Examiner takes official notice that it is old and well known in the art that the means to articulate includes a spring biasing the divider into the forward or rearward position. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Magerik, as modified above, to have the means to articulate includes a spring biasing the divider into the forward or rearward position to provide an assisting force to the means to articulate.

Re Claims 5 and 14          Referring to the figures and detailed description above, Magerik, as modified above, discloses: the contoured class divider of claim 1, wherein the lower support system includes at least one pivot (Magerik fig’s. 2, 3, item 18). 0965/508US -- Page 8 of 14  

Re Claims 6 and 15          Referring to the figures and detailed description above, Magerik, as modified above,  discloses:  The contoured class divider of claim 1, wherein the lower support system is mounted in a floor track of the cabin (Magerik page 4, l 6-8). 

 	Re Claim 7          Referring to the figures and detailed description above, Magerik, as modified above,   discloses:   The contoured class divider of claim 1, wherein the panel includes two segments which pivot relative to one another (fig’s. 2, 3, items 11 and 12). 

Re Claim 11          Referring to the figures and detailed description above, Magerik, as modified above,   discloses:   A method for dividing an aircraft cabin arrangement between at least one forward passenger seat and at least one aft passenger seat, the method comprising: positioning a panel of a contoured class divider adjacent to and rearwardly of the at least one forward seat, the panel having a contoured shape for receiving the back of the forward seat in at least one of a reclined position and an upright position; fixing a lower support assembly of the contoured class divider to a structure of a floor of the cabin, wherein the panel extends substantially from an underside of an overhead bin to the lower support assembly, wherein the lower support assembly supports a lower edge of the panel above a floor of the aircraft cabin such that passenger in the aft seat can stow luggage beneath the forward seat; and connecting an upper edge of the panel to an articulation mechanism, wherein the articulation mechanism causes the panel to articulate during emergency landing from a rearward position used during normal operation to a forward position, and upon connection, the panel extends substantially from an underside of an overhead bin to the lower support assembly. 
(Claim 11 is similar in scope to Claim 1; therefore, Claim 11 is rejected under the same rationale as Claim 1).

Re Claim 12          The Examiner takes official notice that it is old and well known in the art that the means to articulate includes a friction pin extending upward from the upper edge of the panel. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Magerik, as modified above, to have the means to articulate includes a friction pin to insure rigid connection to the contoured class divider in normal conditions.

Re Claim 17          Referring to the figures and detailed description above, Magerik, as modified above,  discloses:  The method of claim 11, wherein positioning the panel comprises positioning the panel in the rearward position within a head impact zone of an aft-seated passenger in the at least one aft passenger seat, wherein the panel comprises at least one head impact zone protection feature (Magerik energy absorbing bulk head divider 9, and AAPA 0003). 

Re Claim 19          Referring to the figures and detailed description above, Magerik, as modified above,   discloses:   The method of claim 11, wherein positioning the panel comprises positioning the panel such that, upon articulation, the panel is positioned to contact the at least one forward seat (Magerik fig. 3). 

Re Claim 20          Referring to the figures and detailed description above, Magerik, as modified above,   discloses:  The method of claim 11, further comprising: prior to positioning the panel, removing a conventional class divider from between the at least one forward passenger seat and the at least one aft passenger seat; and relocating the at least one aft passenger seat at least 4 inches closer to the at least one forward passenger seat than a seat mounting position for use with the conventional class divider (rejected under 112(a), 112(b)).

Re Claim 21      Referring to the figures and detailed description above, Magerik, as modified above, discloses:   The method of claim 11, wherein the articulation mechanism is built into the overhead bin ( Heidtmann fig. 2a, items 36 and 62; according to the Merriam-Webster dictionary definition of build into is: to make an integral part of, https://www.merriam-webster.com/dictionary/build%20into)

Claim(s) 4, 8-10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magerik in view of Heidtmann and further in view of AAPA.

Re Claim 4          Referring to the figures and detailed description above, Magerik, as modified above, fails to teach as disclosed by AAPA: The contoured class divider of claim 1, wherein the means to articulate articulates the panel to the forward position when the panel is subjected to a dynamic load of greater than 16 G (AAPA ¶ 0004, Federal regulations 14 CFR 25.562). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the AAPA teachings of The contoured class divider of claim 1, wherein the means to articulate articulates the panel to the forward position when the panel is subjected to a dynamic load of greater than 16 G into Magerik, as modified above, to comply with the federal regulations.

Re Claim 8          Referring to the figures and detailed description above, Magerik, as modified above, fails to teach as disclosed by AAPA: The contoured class divider of claim 1, wherein the panel is located within one inch of the at least one forward passenger seat when the at least one forward passenger seat is in a take-off taxi and landing (TTOL) operational position (AAPA 0004, provided by the Federal Aviation Administration (FAA)). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the AAPA teachings of the panel is located within one inch of the at least one forward passenger seat when the at least one forward passenger seat is in a take-off taxi and landing (TTOL) operational position into Magerik, as modified above, to comply with the federal regulations.

Re Claim 9          Referring to the figures and detailed description above, Magerik, as modified above, fails to teach as disclosed by AAPA:  The contoured class divider of claim 1, wherein the panel includes at least one means for mitigating head impact (AAPA 0003 Head Injury Criteria (HIC), requirements are provided, for example, by the Federal Aviation Administration (FAA)). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the AAPA teachings of the panel includes at least one means for mitigating head impact into Magerik, as modified above, to comply with the federal regulations.

Re Claim 10          Referring to the figures and detailed description above, Magerik, as modified above, fails to teach as disclosed by AAPA: The contoured class divider of claim 1, wherein the panel and the at least one forward seat are configured to share loads during emergency landing (AAPA 0004, provided by the Federal Aviation Administration (FAA)). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the AAPA teachings the panel and the at least one forward seat are configured to share loads during emergency landing into Magerik, as modified above, to comply with the federal regulations and to reduce the effect of the impact.

Re Claim 13          Referring to the figures and detailed description above, Magerik, as modified above, fails to teach as disclosed by AAPA:  The method of claim 11, wherein the articulation mechanism is configured to withstand deceleration of less than 16 G without articulating the panel (AAPA 0004) (AAPA ¶ 0004, Federal regulations 14 CFR 25.562). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the AAPA teachings the articulation mechanism is configured to withstand deceleration of less than 16 G without articulating the panel into Magerik, as modified above, to comply with the federal regulations.

Re Claim 16          Referring to the figures and detailed description above, Magerik, as modified above, fails to teach as disclosed by AAPA: The method of claim 11, wherein positioning the panel comprises positioning the panel in the rearward position within one inch of a recline position of the at least one forward passenger seat (AAPA 0004). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the AAPA teachings of positioning the panel comprises positioning the panel in the rearward position within one inch of a recline position of the at least one forward passenger seat into Magerik, as modified above, to comply with the federal regulations and to reduce the effect of the impact.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magerik in view of Heidtmann and further in view of Stafford.

Re Claim 18         Referring to the figures and detailed description above, Magerik, as modified above, fails to teach as disclosed by Stafford: The method of claim 11, wherein the at least one head impact zone protection feature comprises energy absorbing material embedded in a portion of the panel within the head impact zone (fig. 1, item 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Stafford teachings of the at least one head impact zone protection feature comprises energy absorbing material embedded in a portion of the panel within the head impact zone into Magerik, as modified above, to constantly reduce the magnitude of acceleration (deceleration) suffered by a human body, or a trauma vulnerable portion thereof, during a crash event.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER  can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642